 


110 HRES 695 EH: Resolution expressing the support of the House of Representatives for the designation of a National Fire Fighter Appreciation Day to honor and celebrate the fire fighters of the United States.
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 695 
In the House of Representatives, U. S.,

December 11, 2007
 
RESOLUTION 
Resolution expressing the support of the House of Representatives for the designation of a National Fire Fighter Appreciation Day to honor and celebrate the fire fighters of the United States. 


Whereas there are more than 1,100,000 fire fighters in the United States;
Whereas approximately 75 percent of all fire fighters in the United States are volunteers who receive little or no compensation for their heroic work;
Whereas there are more than 30,000 fire departments in the United States;
Whereas thousands of fire fighters have died in the line of duty since the date that Benjamin Franklin founded the first volunteer fire department in 1735;
Whereas 346 fire fighters and emergency personnel died while responding to the terrorist attacks that occurred on September 11, 2001;
Whereas fire fighters respond to more than 20,000,000 calls during a typical year;
Whereas fire fighters also provide emergency medical services, hazardous materials response, special rescue response, terrorism response, and life safety education;
Whereas, in 1922, President Harding first declared a Fire Prevention Week, and it is appropriate to continue this tradition by supporting the designation of a National Fire Fighter Appreciation Day: Now, therefore, be it 
 
That the House of Representatives supports the designation of a National Fire Fighter Appreciation Day to honor and celebrate the fire fighters of the United States. 
 
Lorraine C. Miller,Clerk.
